

117 HR 5437 IH: Reach 871 Congressional Gold Medal Act
U.S. House of Representatives
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5437IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2021Mr. Calvert (for himself and Mr. Garcia of California) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on House Administration, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo award a Congressional Gold Medal to the U.S. Air Force aircrew of Reach 871, commonly known as the Reach 871, in recognition of their bravery and outstanding service during Operation Allies Refuge.1.Short titleThis Act may be cited as the Reach 871 Congressional Gold Medal Act.2.FindingsThe Congress finds the following:(1)The U.S. Air Force is an essential and integral part U.S. national security and diplomatic efforts, often called upon to enter extremely dangerous situations and provide support and safety for combat and non-combat missions worldwide.(2)A U.S. Air Force C–17 Globemaster III aircrew, assigned to the 6th Airlift Squadron, 305 Air Mobility Wing, based at Joint Base McGuire-Dix-Lakehurst (JBMDL), callsign Reach 871, was deployed to Afghanistan in support of Operation Allies Refuge to assist in non-combatant evacuation operations.(3)Reach 871 safely evacuated over 800 Afghans fleeing the Taliban takeover of Kabul.(4)U.S. Air Force confirmed that Reach 871’s evacuation flight set a record for the number of personnel onboard an airborne C–17 Globemaster III under any condition.(5)The aircrew’s selfless action allowed for the safe evacuation of vulnerable Afghan civilians. The crew maximized previously undemonstrated capability and capacity of the aircraft, while operating the aircraft in extraordinary circumstances—balancing risk and capability to save the lives of others.(6)The crew and its commander made the brave decision, in accordance with their commander’s intent, to evacuate as many civilians as possible, including women and children, placing those civilian lives and safety above all else.(7)The selfless service and willingness to face extreme peril in order to secure the safety of Afghan civilians should be recognized and honored. These Airmen exemplify the patriotism and the commitment of all our brave service members who have served in Afghanistan over the last 20 years and risked their lives in service of our country.3.Congressional gold medal(a)Award authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the award, on behalf of the Congress, of a gold medal of appropriate design to the Reach 871 aircrew, commonly known as Reach 871, in recognition of their bravery and outstanding service during Operation Allies Refuge.(b)Design and strikingFor the purposes of the award referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike the gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.(c)Smithsonian Institution(1)In generalFollowing the award of the Reach 871 aircrew, the gold medal shall be given to the Smithsonian Institution, where it will be displayed as appropriate and made available for research.(2)Sense of CongressIt is the sense of Congress that the Smithsonian Institution should make the gold medal awarded pursuant to this Act available for display elsewhere, particularly at other locations associated with the Reach 871 aircrew.4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck under section 3, at a price sufficient to cover the costs of the bronze medals, including labor, materials, dies, use of machinery, and overhead expenses.5.Status of medalsThe gold medal struck pursuant to this Act is a national medal for purposes of chapter 51 of title 31, United States Code.6.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.